There was nothing in appellant’s counsel’s summation, or in any other aspect of the fact-finding hearing, that was sufficient to raise a justification defense. Accordingly, his claim that the presentment agency failed to disprove that defense is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. We also find that the court’s finding was not against the weight of the *320evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility. We have considered and rejected appellant’s remaining arguments addressed to the sufficiency and weight of the evidence.
Given the seriousness of the offenses, which included, among other things, injury to a police officer, and appellant’s misbehavior and poor performance in school, the court properly exercised its discretion in denying appellant’s request for an adjournment in contemplation of dismissal, and instead adjudicating him a juvenile delinquent and placing him on probation, which was the least restrictive dispositional alternative consistent with appellant’s needs and the need for protection of the community (see e.g. Matter of Jonaivy Q., 286 AD2d 645 [2001]). Concur—Tom, J.P., Buckley, Sweeny and Moskowitz, JJ.